Citation Nr: 9934207	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a back injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 1965 
and from September 1990 to April 1991, including service in 
the Southwest Asia theater of operations in support of 
Operation Desert Shield/Storm.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that, on October 21, 1998, the veteran filed 
a substantive appeal as to the issues of the propriety of the 
initial evaluation assigned for the service-connected 
headaches and of service connection for joint pain of the 
left shoulder and arm, the right shoulder and arm and knees, 
fatigue and a sleep disorder claimed as manifestations of an 
undiagnosed illness.  In a letter to the veteran dated in 
November 1998, the RO informed him that it had determined 
that the submission did not qualify as an substantive appeal 
as to these issues because it was not timely filed.  Under VA 
regulations, absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specific period of time," which includes an NOD, was mailed 
5 days prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§ 20.305.  According to the date stamp, the veteran's 
substantive appeal was received by the RO on October 21, 
1998, which on its face would be beyond the allotted time for 
response to the August 17, 1998, Statement of the Case.  
Hence, these matters as developed are not considered to be on 
appeal at this time.  



FINDINGS OF FACT

The veteran's claim of service connection for a back injury 
is plausible and capable of substantiation.  



CONCLUSION OF LAW

A well-grounded claim of service connection for a back injury 
has been presented.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  The one-year presumptive period, however, does 
not apply for active duty for training or inactive duty for 
training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

The veteran contends that he suffers from the residuals of a 
back injury which he incurred during a period of ACDUTRA in 
September 1989.  

A careful review of the veteran's service medical records 
shows that, in September 1989, the veteran was evaluated for 
a low back injury received while on ACDUTRA.  According to 
notations within the treatment reports, the veteran 
"strained his low back" while lifting a heavy object on 
duty.  Although x-ray studies had been ordered, they were 
apparently not conducted as the machines were broken.  It was 
further noted that the veteran was an equipment operator 
(heavy-duty mechanic), which involved a substantial amount of 
lifting.  The assessment at that time, was lumbosacral 
strain, which was subsequently noted to be almost completely 
resolved in October 1989.  

In a treatment report from May 1990, it was noted that the 
veteran had complained of a recurrence of his low back pain 
in January 1990 and then again two weeks ago.  X-ray studies 
of the lumbosacral spine revealed evidence of degenerative 
joint disease at L5-S1, which was attributed to a long 
history of trauma from heavy equipment operation.  

The veteran was afforded a VA General Medical examination in 
November 1995.  At that time, he was diagnosed as having 
degenerative joint disease affecting the shoulders, knees, 
arms and lumbosacral spine; however, no opinion was rendered 
as to etiology.  

In September 1996, the veteran offered testimony before a 
local Hearing Officer at the RO.  According to the veteran, 
x-ray studies were performed on his back approximately one 
week after the initial injury the results of which were 
negative for any abnormalities.  These x-ray studies are not 
of record.  He further stated that he had continuously sought 
treatment for his back injury since the incident in September 
1989.  

The veteran also explained that while his job did involve 
heavy equipment operation, the majority of his duties were 
performed while "sitting and pulling little levers."  The 
veteran essentially reiterated this testimony at a subsequent 
hearing conducted before the undersigned Member of the Board 
at the RO in May 1999.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for a back injury is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of his back 
condition.  All pertinent treatment records also should be 
obtained for review.  



ORDER

As a well-grounded claim of service connection for a back 
injury has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of his back 
condition.  

In addition, all pertinent treatment records should be 
obtained for review.  

The Board notes that the veteran included a request for a 
personal hearing before a Hearing Officer at the RO with his 
substantive appeal.  The law provides that a veteran may 
request a hearing and the hearing shall be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1999).  This 
should be clarified by the RO.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
ascertain whether they should schedule 
him for a personal hearing before a 
Hearing Officer at the local office.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back injury since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the current 
extent and likely etiology of his claimed 
back disorder.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed clinical findings in connection 
with his evaluation of the back disorder.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran is suffering from current back 
disability due to disease or injury in 
service.  The opinion should be stated in 
terms of probability rather than 
possibility.  The examination report 
should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

4.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







